 PROCEDURES APPLICABLE TO CASES REFERRED FOR SETTLEMENT TO
          MAGISTRATE JUDGE KEVIN NATHANIEL FOX


1.   No later than three (3) business days before the settlement conference, each party must
     provide Judge Fox: (1) a pre-conference letter; and (2) a completed attendance
     acknowledgment form (see Page 3). Both submissions should be sent via facsimile to
     (212) 805-6712, during regular business hours, 9:00A.M. - 5:00P.M. Parties proceeding pro
     se need not submit the attendance form, but must provide a pre-conference letter, which they
     may mail to Judge Fox at 40 Centre Street, Room 425, New York, NY 10007.

2.   The pre-conference letter should be no longer than five pages and marked prominently
     “CONFIDENTIAL MATERIAL FOR USE AT SETTLEMENT CONFERENCE.” The
     letter need not be provided to any other party. The letter should state succinctly: (1) the
     history of settlement negotiations; (2) the party’s evaluation of the settlement value of the
     case and the rationale for it (not simply an “opening bid”); and (3) any other facts that would
     be helpful to Judge Fox in preparation for the conference.

3.   Parties – not just their counsel – must attend the settlement conference. Corporate
     parties or labor unions must send a person with decision-making authority. Where liability
     insurance is involved, a knowledgeable representative of the carrier should attend, in
     addition to the insured.

4.   If a party fails to come to the settlement conference with all the required persons, that party
     may be required to reimburse all other parties for their time and travel expenses. Judge
     Fox only holds one settlement conference, so it is imperative that all parties come prepared
     on their scheduled date.

5.   Parties who are in prison or live more than 100 miles from New York City may participate in
     the settlement conference via telephone. Parties participating via telephone must be on the
     telephone for the duration of the conference. A party participating via telephone should call
     (212) 805-6705, at least five (5) minutes prior to the commencement of the settlement
     conference. Where more than one party is participating via telephone, it is the responsibility
     of the parties to coordinate, among themselves, a conference call, in which an operator may
     be engaged to put parties on hold separately, as Judge Fox directs.

6.   At the settlement conference, all parties will be permitted to make a brief presentation
     summarizing: (1) the issues of fact and law which they regard as dispositive; (2) the most
     recent offer or demand communicated to the adversary party; and (3) any other matters they
     regard as material to settlement. Although the merits of the case are relevant to settlement
     value, the parties are reminded that settlement conferences are not adjudicatory in nature.

7.   After all parties have made their brief presentations, Judge Fox will meet separately with
     each party. In these meetings, the parties and counsel should be prepared to discuss the bases


                                                1
      for their stated position, the amount of attorney’s fees and litigation expenses incurred to
      date, if any, and an estimate of the cost of litigating the case to judgment.

8.    All settlement conferences are “off the record” and all communications made to Judge Fox in
      connection with the conference are confidential.

9.    A request for adjournment of the settlement conference must be in the form of a joint letter
      from all the parties, and should suggest alternative dates when the parties are available.

10.   If the parties settle their dispute prior to the conference, or if it becomes apparent to the
      parties that no utility exists in attending the conference, given each party’s respective
      position, the parties must notify Judge Fox, in writing, immediately.


Revised: November 13, 2019




                                                   2
                     ATTENDANCE ACKNOWLEDGMENT FORM

CASE NAME:

DOCKET NUMBER:


☐      I acknowledge that I am attending a settlement conference in courtroom 228 at 40 Centre
       Street, New York, New York on                                       at            o'clock.

       Please provide the name of any co-counsel who will attend the conference with you:




CHECK ONLY ONE:
☐    I acknowledge that my client will attend the settlement conference.

       Please provide the name and title, if applicable, of the client(s) who will attend:




☐      I certify that my client lives more than 100 miles from New York City, but will participate in
       the conference via telephone.

       Please provide the name and title, if applicable, of the client(s) who will participate:




                                                   3
SIGNATURE          DATE


NAME (PRINT)




               4
